DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 15, and 17 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1, 7, 17, and 21, Schippers (DE 10 2001 108 061) is considered to represent the closest prior art. 
	Claim 1 has been amended to include the limitation from previous claim 2, which was indicated to be allowable in the previous office action (Non-Final Rejection mailed October 28, 2021). The filter insert (4) was considered to include a main separator element (8) and a preliminary separator. There is no teaching or suggestion in Schippers for a first preliminary separator that is arranged between the housing cover (10) and the first end disc (22). Claims 3 – 6, 9, 12 – 15, 22, and 23 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	Claim 7 has been amended to include the limitations from previous claim 1 to place it in independent form. There is no teaching or suggestion in Schippers for the first preliminary separator (7) to have a smaller flow resistance than the at least one coalescing filter medium of the main separator element (8). Claims 8 and 11 depend from claim 7 and are allowed for at least the same reason as claim 7.
	Claim 10 has been amended to include the limitations from previous claims 1 and 9 to place it in independent form. Schippers does not teach or suggest a first preliminary separator element that essentially extends in the axial direction over a while distance of an axial extension of an area between the housing cover and the hollow cylindrical filter insert. 
	Claim 17 has been amended to include the limitations from previous claims 1 and 16 to place it in independent form. Schippers does not teach or suggest a first preliminary separator element to be formed such that the geometries surrounding the first preliminary separator are the housing cover, the housing corpus, and the at least one first end disc. Claims 18 and 19 depend from claim 17 and are allowed for at least the same reason as claim 17. 
	Claim 21 has been amended to include the limitations from previous claim 1 to place it in independent form. There is no teaching or suggestion in Schippers for a second preliminary separator element, comprising at least one coalescer material configured to remove fluid from the gas stream, wherein the second preliminary separator element is arranged concentrically to the at least one main separator element, and wherein the second preliminary separator element and the at least one main separator element are arranged in succession in a direction of flow of the gas stream. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773